Case 3:19-cv-21405-AET-LHG Document 10 Filed 07/31/20 Page 1 of 9 PageID: 102



NOT FOR PUBLICATION

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

 FEDERATED MUTUAL INSURANCE
 COMPANY, a/s/o MIKE ZYNDORF,
 LLC,
                                                            Civ. No. 19-21405
                    Plaintiff,
                                                            OPINION
          v.

 CITY OF OCEAN CITY, N.J.,

                    Defendant.

THOMPSON, U.S.D.J.

                                      INTRODUCTION

       This matter comes before the Court upon the Motion to Dismiss filed by Defendant City

of Ocean City, N.J. (“Defendant”). (ECF No. 7.) Plaintiff Federated Mutual Insurance Company

(“Plaintiff”) opposes. (ECF No. 8.) The Court has decided the Motion based on the written

submissions of the parties and without oral argument, pursuant to Local Civil Rule 78.1(b). For

the reasons stated herein, Defendant’s Motion to Dismiss (ECF No. 7) is denied.

                                       BACKGROUND

       On January 27, 2017, Defendant entered into a Rental Agreement with Mike Zyndorf,

LLC (“Zyndorf”), a rental car company, for the lease of a truck. (Compl. ¶ 8, ECF No. 1; Rental

Agreement, Ex. A, ECF No. 1-2.) Pursuant to the Rental Agreement, Defendant agreed to

“defend at its own expense, indemnify and hold [Zyndorf] harmless for any and all damages,

losses, claims, costs and expenses (including reasonable attorney’s fees) incurred by [Zyndorf] as


                                                1
Case 3:19-cv-21405-AET-LHG Document 10 Filed 07/31/20 Page 2 of 9 PageID: 103



a result of any injury to person, life or property” caused by the leased truck. (Rental Agreement ¶

15.) At all relevant times, Plaintiff provided commercial insurance to Zyndorf. (Compl. ¶ 2.) The

insurance policy gives Plaintiff “the right to seek indemnification and reimbursement from third

parties who may have liability for the losses paid on behalf of its insured.” (Id. ¶ 16.)

       On February 8, 2017, the rental truck caught fire while being driven by Richard Hardin,

an employee of Defendant. (Id. ¶ 11.) On June 2, 2017, Plaintiff sent a letter informing

Defendant that Hardin had obtained representation related to the injuries he sustained, and

requesting indemnification and defense coverage. (Id. ¶ 13; June 2017 Letter, Ex. D, ECF No. 7-

7.) Defendant allegedly did not respond. (Compl. ¶ 13.) On February 2, 2018, Hardin filed suit

against Zyndorf in New Jersey Superior Court for alleged injuries from the incident (“Hardin

Action”). (Compl. ¶ 12; Hardin Compl., Ex. C, ECF No. 7-6.) On August 26, 2019, the parties in

the Hardin Action reached a settlement agreement. (Compl. ¶ 14; General Release, Ex. G, ECF

No. 7-10.) Pursuant to the agreement, Hardin released Zyndorf and Plaintiff from “any and every

claim, demand, right or cause of action” in any way related to the February 8, 2017 incident, and

Plaintiff agreed to pay Hardin $700,000. (General Release ¶¶ 1, 7.) Defendant did not participate

in the Hardin Action. (Compl. ¶ 17.)

       Plaintiff filed the present Complaint on December 16, 2019 seeking (1) indemnification

of the costs incurred by Plaintiff in defending the Hardin Action and for costs in the present

action (id. ¶¶ 19–22), and (2) breach of contract for Defendant’s alleged failure to indemnify

Plaintiff pursuant to the Rental Agreement (id. ¶¶ 23–27.) On March 23, 2020, Defendant filed a

Motion to Dismiss, arguing that Plaintiff’s claims are barred under New Jersey’s entire

controversy doctrine. (Mot. to Dismiss at 7–11, ECF No. 7.) On April 1, 2020, Plaintiff filed an

Opposition. (ECF No. 8.) On April 13, 2020, Defendant filed a Reply. (ECF No. 9.) Defendant’s
                                                  2
Case 3:19-cv-21405-AET-LHG Document 10 Filed 07/31/20 Page 3 of 9 PageID: 104



Motion to Dismiss is presently before the court.

                                      LEGAL STANDARD

       A motion under Rule 12(b)(6) of the Federal Rules of Civil Procedure tests the

sufficiency of a complaint. Kost v. Kozakiewicz, 1 F.3d 176, 183 (3d Cir. 1993). The defendant

bears the burden of showing that no claim has been presented. Hedges v. United States, 404 F.3d

744, 750 (3d Cir. 2005). When considering a Rule 12(b)(6) motion, a district court must conduct

a three-part analysis. See Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011). “First, the court

must ‘take note of the elements a plaintiff must plead to state a claim.’” Id. (quoting Iqbal, 556

U.S. at 675). Second, the court must accept as true all well-pleaded factual allegations and

construe the complaint in the light most favorable to the plaintiff. Fowler v. UPMC Shadyside,

578 F.3d 203, 210–11 (3d Cir. 2009); see also Connelly v. Lane Constr. Corp., 809 F.3d 780,

786–87 (3d Cir. 2016). However, the court may disregard any conclusory legal allegations.

Fowler, 578 F.3d at 203. Finally, the court must determine whether the “facts are sufficient to

show that plaintiff has a ‘plausible claim for relief.’” Id. at 211 (quoting Iqbal, 556 U.S. at 679).

A complaint that does not demonstrate more than a “mere possibility of misconduct” must be

dismissed. See Gelman v. State Farm Mut. Auto. Ins. Co., 583 F.3d 187, 190 (3d Cir. 2009)

(quoting Iqbal, 556 U.S. at 679).

       Although a district court generally must confine its review on a Rule 12(b)(6) motion to

the pleadings, see Fed. R. Civ. P. 12(d), “a court may consider certain narrowly defined types of

material without converting the motion to dismiss” into a motion for summary judgment, In re

Rockefeller Ctr. Props., Inc. Sec. Litig., 184 F.3d 280, 287 (3d Cir. 1999). This includes “matters

incorporated by reference or integral to the claim, items subject to judicial notice, matters of

public record, orders, [and] items appearing in the record of the case.” Buck v. Hampton Twp.
                                                   3
Case 3:19-cv-21405-AET-LHG Document 10 Filed 07/31/20 Page 4 of 9 PageID: 105



Sch. Dist., 452 F.3d 256, 260 (3d Cir. 2006) (internal citation omitted); See also In re

Rockefeller, 184 F.3d at 287 (internal citations omitted) (noting that a court may consider

documents “integral to or explicitly relied upon in the complaint” and documents that are

“undisputedly authentic”).

                                           DISCUSSION

I.     Exhibits Outside of the Pleadings

       As a preliminary matter, Plaintiff argues that the Court cannot consider Exhibits C, D, E,

F, and G attached to Defendant’s Motion to Dismiss because they are materials outside of the

pleadings. (Opp’n at 4–5, ECF No. 8.) Plaintiff does not contest the Court’s consideration of

Exhibits A and B, which contain the Rental Agreement and a copy of the Complaint,

respectively. (Ex. A, ECF No. 7-4; Ex. B, ECF No. 7-5.) The Court will examine whether each

exhibit can properly be considered at the motion-to-dismiss stage.

       Exhibit C contains the complaint filed in the Hardin Action. Because Plaintiff is seeking

indemnification of the costs and settlement from the Hardin Action, the Hardin complaint is

integral to Plaintiff’s claims. Exhibit D is a copy of Plaintiff’s June 2, 2017 letter to Defendant.

This letter is explicitly relied upon in the Complaint, and therefore the Court may consider it.

(See Compl. ¶ 13.) Exhibit E is a February 14, 2018 letter from Plaintiff to Qual-Lynx seeking

indemnification from Defendant. (ECF No. 7-8.) This letter is not relied upon in the Complaint,

is not integral to the claims, and is not a matter of public record, such that it must be excluded

from the Court’s consideration. The same is true of Exhibit F, which is an email from Qual-Lynx

responding to the February 14, 2018 letter. (ECF No. 7-9.) Finally, Exhibit G is the General

Release between Hardin, Zyndorf, and Plaintiff. This document, which sets forth the settlement

terms of the Hardin Action, is integral to and explicitly relied upon in the Complaint. (See
                                                  4
Case 3:19-cv-21405-AET-LHG Document 10 Filed 07/31/20 Page 5 of 9 PageID: 106



Compl. ¶ 14.) Accordingly, the Court will consider all of Defendant’s exhibits except for

Exhibits E and F in reviewing the Motion to Dismiss.

II.    New Jersey Entire Controversy Doctrine

       The entire controversy doctrine is “essentially New Jersey’s specific, and idiosyncratic,

application of traditional res judicata principles.” Rycoline Prods., Inc. v. C & W Unlimited, 109

F.3d 883, 886 (3d Cir. 1997). Codified in New Jersey Court Rule 4:30A, the doctrine provides in

pertinent part:

       Non-joinder of claims required to be joined by the entire controversy doctrine
       shall result in the preclusion of the omitted claims to the extent required by the
       entire controversy doctrine . . . .

       N.J. Ct. R. 4:30A. Under the doctrine, “a party cannot withhold part of a controversy for

later litigation even when the withheld component is a separate and independently cognizable

cause of action.” In re Mullarkey, 536 F.3d 215, 229 (3d Cir. 2008) (citing Paramount Aviation

Corp. v. Agusta, 178 F.3d 132, 137 (3d Cir. 1999)).

       In determining whether a claim should be barred, “the central consideration is whether

the claims against the different parties arise from related facts or the same transaction or series of

transactions.” Wadeer v. N.J. Mfrs. Ins. Co., 110 A.3d 19, 27 (N.J. 2015) (quoting DiTrolio v.

Antiles, 662 A.2d 494, 502 (N.J. 1995)). Additionally, the entire controversy doctrine applies

“only when a prior action based on the same transactional facts has been tried to judgment or

settled.” U.S. ex. rel. Charte v. Am. Tutor, Inc., 934 F.3d 346, 352 (3d Cir. 2019) (quoting Arena

v. Borough of Jamesburg, 706 A.2d 790, 792 (N.J. Sup. Ct. App. Div. 1998)). The entire

controversy doctrine is “constrained by principles of equity” and does not bar claims “where to

do so would be unfair in the totality of the circumstances and would not promote any of its

objectives, namely, the promotion of conclusive determinations, party fairness, and judicial
                                                  5
Case 3:19-cv-21405-AET-LHG Document 10 Filed 07/31/20 Page 6 of 9 PageID: 107



economy and efficiency.” Id. (citations omitted). Thus, the doctrine’s “application is flexible,

with a case-by-case appreciation for fairness to the parties.” In re Mullarkey, 536 F.3d at 229.

       While the New Jersey Supreme Court previously applied the doctrine to require joinder

of parties as well as claims, see, e.g., Cogdell v. Hosp. Ctr. at Orange, 560 A.2d 1169, 1178–79

(1989), the Court subsequently “authorized the elimination of mandatory party joinder under the

entire controversy doctrine,” Ctr. For Prof’l Advancement v. Mazzie, 347 F. Supp. 2d 150, 155–

56 (D.N.J. 2004) (citing K-Land Corp. No. 28 v. Landis Sewerage Auth., 800 A.2d 861, 867 (N.J.

2002)). Accordingly, mandatory party joinder now exists only “in special situations involving

both inexcusable conduct . . . and substantial prejudice to the non-party resulting from omission

from the first suit.” Id. at 156 (quoting Sylvia B. Pressler, Current N.J. Court Rules 4:30A cmt. 1

(2002)).

       A.      Relationship to the Hardin Action

       While the Hardin Action involved the same factual basis as the present suit—the

February 8, 2017 incident in which the rental truck caught on fire—the issues in the two actions

are not identical. The Hardin Action focused on Zyndorf’s negligence in failing to maintain the

truck (Hardin Compl. ¶¶ 28–39), whereas the present action centers on the indemnification

provision in the Rental Agreement. Still, the entire controversy doctrine is intended to be broad

and does not require a “commonality of legal issues” between the two actions. Wadeer, 110 A.3d

at 27. Accordingly, the Court finds that the two actions generally arise out of the same facts.

       Additionally, the Hardin Action resulted in a final judgment. The General Release

discharged any claims that Hardin asserted or could have asserted against Zyndorf and Plaintiff

(General Release ¶ 1) and required that Hardin submit a stipulation of dismissal with prejudice

(id. ¶ 8). A joint stipulation of dismissal with prejudice was filed on October 17, 2019. See
                                                 6
Case 3:19-cv-21405-AET-LHG Document 10 Filed 07/31/20 Page 7 of 9 PageID: 108



Stipulation of Dismissal, N.J. Super. Ct., Civil Part, Dkt. No. CPM-L-000045-18. 1 “A judgment

entered with prejudice pursuant to a settlement is a final judgment on the merits for the purposes

of res judicata.” Ecore Int’l, Inc. v. Downey, 343 F. Supp. 3d 459, 507–08 (E.D. Pa. 2018)

(citation omitted); see also Toscano v. Conn. Gen. Life Ins. Co., 288 F. App’x 36, 38 (3d Cir.

2008) (“Judicially approved settlement agreements are considered final judgments on the merits

for the purposes of claim preclusion.”).

       Because the present suit has an overlapping factual basis with the Hardin Action, the

entire controversy doctrine may bar claims in the present case that could have been brought

between the parties to the Hardin Action. However, Defendant was not a party to the Hardin

Action. Therefore, the entire controversy doctrine does not apply, unless Defendant can

demonstrate inexcusable conduct and substantial prejudice resulting from its omission from the

Hardin Action. See Mazzie, 347 F. Supp. 2d at 156.

       B.      Inexcusable Conduct and Substantial Prejudice

        “The concepts of inexcusable conduct and substantial prejudice are interrelated such that

the existence of substantial prejudice will often serve to render the underlying conduct

inexcusable.” Id. at 156 (citing Hobart Bros. Co. v. Nat’l Union Fire Ins. Co., 806 A.2d 810, 817

(N.J. Super. Ct. App. Div. 2002)). Substantial prejudice “means that a person not joined in an

earlier action will be seriously harmed in his or her ability to maintain an adequate defense in a

subsequent action.” Id. (citing Mitchell v. Charles P. Procini, D.D.S., P.A., 752 A.2d 349, 354

(N.J. Super. Ct. App. Div. 2000)). Delay alone does not serve to create substantial prejudice, but


1
  On a motion to dismiss, the Court “may take judicial notice of another court’s opinion—not for
the truths of the facts recited therein, but for the existence of the opinion, which is not subject to
reasonable dispute over its authenticity.” S. Cross Overseas Agencies, Inc. v. Wah Kwong
Shipping Grp. Ltd., 181 F.3d 410, 426 (3d Cir. 1999) (citations omitted).
                                                     7
Case 3:19-cv-21405-AET-LHG Document 10 Filed 07/31/20 Page 8 of 9 PageID: 109



loss of witnesses, loss of evidence, and fading memories may. Id. (citing Mitchell, 752 A.2d at

354).

        Defendant has not asserted any form of inexcusable conduct by Plaintiff in failing to join

Defendant to the Hardin Action. There is no indication that the failure to join Defendant

“reflected a strategy of piecemeal litigation” or was otherwise purposeful and deliberate. See id.

at 157; cf. Mitchell, 719 A.2d at 204 (concluding that the entire controversy doctrine applied

where there was a purposeful and deliberate strategy by the plaintiff to pursue piecemeal

litigation). Additionally, the June 2, 2017 letter demonstrates that Defendant was aware that

Hardin would file a lawsuit, and Defendant had notice of Plaintiff’s intent to seek

indemnification. (See Ex. D.)

        Defendant has also failed to demonstrate substantial prejudice. Defendant argues that it is

severely prejudiced because it was not able to participate in any of the discovery in the Hardin

Action, such that “[w]itnesses may not be available, access to the damaged dump truck for expert

evaluation may be impossible, and other written documentation may be unavailable.” (Mot. to

Dismiss at 10.) However, Defendant’s claims as to the unavailability of witnesses and documents

are merely speculative. Additionally, Defendant does not explain how discovery related to the

negligence action would impact the present case, which centers on the terms of the Rental

Agreement. Plaintiff also notes that the examination of the rental truck and the related report and

findings were performed by Defendant’s own fire department, and that “potential material

witnesses [Defendant] may wish to depose . . . are likely employed by [Defendant].” (Opp’n at

9.) Accordingly, Defendant has not sufficiently demonstrated prejudice, and Plaintiff’s claims

are not barred by the entire controversy doctrine.



                                                 8
Case 3:19-cv-21405-AET-LHG Document 10 Filed 07/31/20 Page 9 of 9 PageID: 110



                                      CONCLUSION

       For the foregoing reasons, Defendant’s Motion to Dismiss (ECF No. 7) is denied. An

appropriate Order will follow.



Date: July 31, 2020                               /s/ Anne E. Thompson
                                                  ANNE E. THOMPSON, U.S.D.J.




                                              9
